Opinion by
Cercone, J.,
This case represents the same procedural problem presented in Commonwealth v. Rosenberger, 218 Pa. Superior Ct. 95, 279 A. 2d 308 (1971). The appellant was convicted on the basis of his plea of guilty to various criminal charges. He filed a petition under the Post Conviction Hearing Act (Act of January 25, 1966, P. L. (1965) 1580, 19 P.S. §1180.1 et seq.) and a hearing was held. The court properly rejected appellant’s other claims of error, but found that he had never been properly advised of his right to appeal. Therefore, the court granted appeal rights nunc pro tunc. This was improper under Commonwealth v. Lowery, 438 Pa. 89, 263 A. 2d 332 (1970), for the reasons stated in our opinion in Commonwealth v. Rosenberger, supra.
We therefore reverse that part of the hearing court’s decision which grants appellant appeal rights nunc pro tunc.